Exhibit 12.02 CITIGROUP INC.CALCULATION OF RATIO OF INCOME TO FIXED CHARGESINCLUDING PREFERRED STOCK DIVIDENDS Year ended December 31, In millions of dollars, except for ratios 2009(1)(2)(3)(4) 2008(1)(2)(3) 2007(1)(2)(3) 2006(2)(3)(4)(5) 2005(2)(3)(4)(5) EXCLUDING INTEREST ON DEPOSITS: Fixed Charges Interest expense (other than interest on deposits) $ 17,530 $ 33,027 $ 48,387 $ 34,743 $ 22,298 Interest factor in rent expense 522 734 623 556 502 DividendsPreferred Stock 22,708 2,830 51 93 98 Total fixed charges $ 40,760 $ 36,591 $ 49,061 $ 35,392 $ 22,898 Income Income from continuing operations before taxes, minority interest and cumulative effect of accounting changes $ (7,799 ) $ (52,355 ) $ 646 $ 28,489 $ 28,557 Fixed charges (excluding preferred stock dividends) 18,052 33,761 49,010 35,299 22,800 Total income $ 10,253 $ (18,594 ) $ 49,656 $ 63,788 $ 51,357 Ratio of income to fixed charges excluding interest on deposits NM NM 1.01 1.80 2.24 INCLUDING INTEREST ON DEPOSITS: Fixed Charges Interest expense $ 27,721 $ 52,750 $ 75,958 $ 55,683 $ 35,631 Interest factor in rent expense 522 734 623 556 502 DividendsPreferred Stock 22,708 2,830 51 93 98 Total fixed charges $ 50,951 $ 56,314 $ 76,632 $ 56,332 $ 36,231 Income Income from continuing operations before taxes, minority interest and cumulative effect of accounting changes $ (7,799 ) $ (52,355 ) $ 646 $ 28,489 $ 28,557 Fixed charges (excluding preferred stock dividends) 28,243 53,484 76,581 56,239 36,133 Total income $ 20,444 $ 1,129 $ 77,227 $ 84,728 $ 64,690 Ratio of income to fixed charges including interest on deposits NM NM 1.01 1.50 1.79 (1) On May 1, 2009, Citigroup announced an agreement to sell its Nikko Cordial Securities to Sumitomo Mitsui Banking Corporation (hereafter SMBC). Citigroup reports these businesses separately as discontinued operations in the Company's Consolidated Statement of Income. The calculation of the ratio of income to fixed charges excludes discontinued operations. Prior periods have been restated on a comparable basis. (2) On July 11, 2008, the Company announced an agreement to sell its German retail banking operations to Credit Mutuel. Citigroup reports these businesses separately as discontinued operations in the Company's Consolidated Statement of Income. The calculation of the ratio of income to fixed charges excludes discontinued operations. Prior periods have been restated on a comparable basis. (3) On April 17, 2008, Citigroup announced an agreement to sell most of Citigroup’s CitiCapital business unit to GE Capital. Citigroup reports these businesses separately as discontinued operations in the Company's Consolidated Statement of Income. The calculation of the ratio of income to fixed charges excludes discontinued operations. Prior periods have been restated on a comparable basis. (4) On December 1, 2005, Citigroup completed the sale of substantially all of Citigroup's Asset Management Business to Legg Mason, Inc. Citigroup reports these businesses separately as discontinued operations in the Company's Consolidated Statement of Income. (5) On July 1, 2005, Citigroup completed the sale of Citigroup's Travelers Life & Annuity and substantially all of Citigroup's international insurance businesses to MetLife, Inc. Citigroup reports these businesses separately as discontinued operations in the Company's Consolidated Statement of Income.
